8 F.3d 27
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steven D. IRVIN, Plaintiff-Appellant,v.F. CIAURI;  T.L. Esquival;  Officer Brown;  OfficerShockling, Defendants-Appellees.
No. 91-56522.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1993.*Decided Oct. 8, 1993.

MEMORANDUM**
Before:  FLETCHER, POOLE, and O'SCANNLAIN, Circuit Judges.
Steven D. Irvin, a California state prisoner, appeals pro se the district court's entry of summary judgment for the defendants in his 42 U.S.C. § 1983 action.   We have jurisdiction under 28 U.S.C. § 1291.   We review de novo,  Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.1989).   Because there are material facts in dispute, we reverse and remand for further proceedings.   See id.
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Plaintiff's motion for oral argument and appointment of counsel is denied.   Defendants' supplemental motion for an extension of time to file the answering brief is granted


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3